In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-625V
                                    Filed: October 22, 2015
                                          Unpublished

****************************
HOLLY SWENSON,                            *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Tetanus-diphtheria-acellular pertussis
                                          *      (“Tdap”); Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                       *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 18, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury caused by her
August 21, 2014 Tentanus-diphtheria-acellular pertussis (“Tdap”) vaccination. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On October 7, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
October 22, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $113,832.20. Proffer at 1.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $113,832.20 in the form of a check payable to petitioner, Holly
Swenson. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
HOLLY SWENSON,                      )
                                    )
       Petitioner,                  )    No. 15-625V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On June 18, 2015, Holly Swenson (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. Petitioner alleges that as a result of receiving the tetanus-diphtheria-acellular

pertussis (“Tdap”) vaccine on August 21, 2014, she suffered a shoulder injury related to vaccine

administration (“SIRVA”) in her left shoulder that was caused-in-fact by her vaccination.

       On October 7, 2015, respondent filed her Vaccine Rule 4(c) report, conceding causation-

in-fact for petitioner’s SIRVA. On October 7, 2015, the Chief Special Master issued a ruling on

entitlement, finding that petitioner was entitled to compensation for a SIRVA caused by the Tdap

vaccine.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$113,832.20, which represents all elements of compensation to which petitioner would be

       1
          This Proffer does not include attorneys’ fees and costs, which the parties intend to
discuss after the Damages Decision is issued.
entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $113,832.20, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GLENN A. MACLEOD
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: October 22, 2015                      Fax: (202) 616-4310




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
                                                   2